Citation Nr: 9926928	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-14 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that new and material evidence had not been submitted, and 
the RO denied the veteran's request to reopen a previously 
denied claim for service connection for backaches.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
January 1973 rating decision that denied service connection 
for backaches.

2.  Since the January 1973 rating decision, new evidence that 
is relevant to the claim for service connection for a low 
back disability has been added to the claims file.

3.  The veteran has not submitted medical evidence of a nexus 
between any injury or disease in service and a current low 
back disability.


CONCLUSIONS OF LAW

1.  The January 1973 rating decision denying service 
connection for backaches is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since the January 1973 rating decision 
is new and material to the veteran's claim for service 
connection for a low back disability.  That claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 1972, the veteran filed a claim for service connection for 
backaches.  The RO denied the claim in a January 1973 rating 
decision.  A rating decision becomes a final decision when a 
claimant does not file a notice of disagreement with that 
decision within one year after the decision is issued.  See 
38 U.S.C.A. § 7105 (West 1991).  The veteran did not file a 
notice of disagreement with the January 1973 rating decision, 
and that decision became final.

In August 1997, the veteran requested to reopen a claim for 
service connection for a low back disability.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant.  38 C.F.R. § 3.156 (1996).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet. App. 191, 193 (1992).  New evidence may be 
considered material if the new evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The January 1973 rating decision is the only final 
decision that has been made on the issue of the veteran's 
entitlement to service connection for a back disorder.  
Therefore, the Board will address the veteran's request to 
reopen the claim based on whether new and material evidence 
has been submitted since January 1973.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  The evidence associated with the veteran's claims 
file in January 1973 included service medical records, the 
report of a VA medical examination, and the veteran's claim.  
The veteran reported that he had begun having backaches 
during service, in 1968.  His service medical records showed 
outpatient treatment for back pain on two occasions in 1968.  
On VA medical examination in November 1972, the veteran 
reported low back pain, particularly with prolonged sitting.  
The examining physician reported that there was no 
musculoskeletal cause for the veteran's pain.

The evidence added to the claims file since January 1973 
includes lay statements, records of recent VA outpatient 
treatment, medical records from the veteran's reserve 
service, and the hearing testimony from the veteran.  The 
additional evidence is new, in that it was not of record at 
the time of the 1973 decision.  The Board finds that the 
added evidence is also material, as it is relevant to his 
claim, and as it provides information that is sufficiently 
significant to the claim that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
evidence submitted constitutes new and material evidence 
sufficient to reopen the veteran's claim.


After a claim has been reopened based on the submission of 
new and material evidence, it must next be determined whether 
the claim is a well grounded claim, in accordance with 
38 U.S.C.A. § 5107 (West 1991).  See, e.g., Robinette v. 
Brown, 8 Vet. App. 69, 74-76 (1995).  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In this case, there is medical evidence and diagnosis that 
the veteran currently has a back disorder.  Records of VA 
outpatient treatment in 1997 and 1998 reflect that the 
veteran was seen for low back pain with intermittent 
radiation of pain into the left buttock and thigh.  
Physicians found limitation of motion of the lumbar spine, 
and minimal spasm of the left paraspinal muscles.  In August 
1997, a CT scan revealed degenerative disc disease and 
minimal posterior disc bulging at L4-L5.  There is evidence 
that the veteran had back symptoms during service, as the 
veteran has reported that he began to have back pain in 1968, 
and service medical records show outpatient treatment for 
back pain.  The evidence regarding the claim, however, does 
not fulfill the Court's third requirement under Caluza for a 
well grounded claim for service connection.  There is no 
medical finding or opinion that there is any nexus between 
any injury or disease during service and the veteran's 
current low back disability.  The veteran's statements, and 
written statements from three persons who know the veteran, 
indicate that the veteran began to complain of back pain 
while he was in service.  The veteran's service medical 
records, however, are silent for complaints of back pain 
after 1968, including at the time of his separation 
examination.  In addition, medical records from the veteran's 
reserve service are silent for complaints of back pain from 
1973 to 1990, with the earliest complaint of back pain 
recorded in 1994.  Thus, there is not strong evidence of 
continuity of symptoms to counterbalance the absence of 
medical evidence of a nexus.  In the absence of medical nexus 
evidence, the Board finds that the claim for service 
connection for a low back disability is not a well grounded 
claim.  Therefore, the claim must be denied.


ORDER

A well grounded claim for service connection for a low back 
disability not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

